Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In a response filed 02 February 2022, Applicant amends claims 1, 11, 12, 16 & 21.  Claims 8, 10, 15 & 17 are cancelled and claims 22-24 are added.
	Claims 1-7, 9, 11-14, 16 and 18-24 are presented for examination.
	Terminal Disclaimer
The terminal disclaimer filed on 22 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat 10412048 and U.S. Pat 10541971 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see Remarks, filed 02 February 2022, with respect to the claim rejections under 35 USC 103, in combination with the amendments filed, have been fully considered and are persuasive.  The prior grounds of claim rejections under 35 USC 103 have been withdrawn. 

In light of the Terminal Disclaimer filed 22 February 2022, the claim rejections on the grounds of non-statutory double patenting are withdrawn.
Allowable Subject Matter
Claims 1-7, 9, 11-14, 16 and 18-24 are allowed.
Applicant’s filed Remarks and the record establish the claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435